DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to Applicant’s amendment filed on 12/10/2021 from which Claims 26-28, 31-37, 40 and 44-52 are pending.  Claims 49-52 are added and claims 44-45 are withdrawn.  Claims 1-25, 29-30, 38-39 and 41-43 are cancelled.    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 12/10/2021.   
Claim Rejections - 35 USC § 112(b)
Claims 26-28, 31-37, 40 and 46-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 26-28, 31-37, 40 and 46-52. Claim 26 as amended recites “. . . wherein the gas barrier film comprises a transparent polymer substrate and a transparent inorganic thin film layer comprising an oxide, a nitride or a nitrided oxide of aluminum, copper, indium or silicon . . .”  This recitation is unclear and confusing and indefinite whether the oxide or nitride along with the nitride oxide are of aluminum, 

Claim 52 recites “. . . the primer layer is in direct physical contact with the gas barrier coating layer.”  This recitation is unclear and indefinite because Claim 26 recites “primer layer disposed on one outermost surface of the gas barrier film” and Claim 51 from which Claim 52 depends recites that “a gas barrier coating layer in direct physical contact with the inorganic thin film layer”  Therefore it appears in Claim 52 the primer layer when in contact with the gas barrier coating layer that is in direct physical contact with the inorganic thin film layer, the primer layer would not be on one outermost surface of the gas barrier film.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claims 26-27, 32, 35 and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,326,844, Fujiki et al. (“Fujiki”) in view of JPH11-058592, Sasaki et al. (English machine translation “Sasaki”) evidenced by U.S. 20150307717, Kojima (hereinafter "Kojima"). 
For JPH11-058592 the English machine translation was retrieved from the European Patent Office website https://worldwide.espacenet.com, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Sasaki”.    
Regarding Claims 26-27, 32, 35, and 49-50 Fujiki 26-28, 31-37, 46-47, Fujiki discloses in the entire document particularly in the abstract and at Col. 1, lines 17-25 and 48-51, Col. 4, line 16 to Col 10, line 61, Col. 11 lines 9-20, and ¶ bridging Cols. 13-14 a primer composition has blended therein an organic silicon compound having in a molecule at least one group of the formula: 
    PNG
    media_image1.png
    85
    142
    media_image1.png
    Greyscale
 wherein R1 is a monovalent hydrocarbon group or a group represented by QSi( R4 O)a (R5)3-a, Q is a divalent organic group, R4 and R5 each are a monovalent hydrocarbon group, a is an integer of 0 to 3, R2 and R3 each are a hydrogen atom or a monovalent hydrocarbon group, and n is 0, 1 or 2.  The primer composition is a useful adhesive since it is effective for joining silicone elastomer and similar adherends, like hydrolyzable silanes (See ¶ Col. 13-14) to supports such as paint coated metals and resins like nylon (See Col. 13, lines 51-61).  Fujiki indicates at Col 1 that it is also a common practice to join 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 From ¶s at Cols 9-10 in one preferred embodiment, the primer composition further includes an organometallic compound. The organometallic compound not only serves to render the composition more susceptible to air drying and hence curing, but is also very effective for improving adhesion. Organic titanium and tin compounds are useful among others.  Examples of the organic titanium compound include titanate esters such as tetraisopropyltitanate, tetra-n-butyltitanate, butyltitanate dimer, tetra(2-ethylhexyl)titanate, diethoxytitanium acetylacetonato, titanium diacetylacetonato, titanium octylglycolate, titanium lactate, titanium lactate ethyl ester, titanium triethanol aminate, and partial hydrolysis condensates thereof, partial alkoxylated chelate compounds of titanium, titanium chelate compounds {reading on pending Claim 27}, titanium silicate esters and chelate compounds thereof.  From Col. 11 lines 9-20, an organic solvent is blended with the primer composition, where the type and amount of the organic solvent blended may be determined by taking into account working conditions of the composition or the like.  Examples include xylene, toluene, pending Claim 50 for in direct physical contact with the substrate}.  The coating weight is a sufficient amount to form a thin primer coating on the substrate surface {i.e. reading on primer layer of pending Claim 26} because larger amounts would rather adversely affect the bond between the substrate and adherent to be subsequently coated.  From Col. 11, lines 3-6 preferably the organometallic compound is blended in an amount of about 10 to 500 parts, especially about 10 to 200 parts by weight per 100 parts by weight of the organic silicon compound {relevant to pending Claim 47}. These disclosures read on pending Claim 26 for a primer layer consisting of silane coupling agent through alkoxy groups and ester or acryl groups for with a metal chelate and 
However Fujiki in disclosing a primer consisting of silane coupling agent, metal chelate and solvent for adhesion of silicon compounds and resins does not expressly disclose such a primer for a barrier film comprising a gas barrier film with a transparent polymer substrate and a transparent inorganic thin film layer comprising oxide an oxide, a nitride or a nitrided oxide of aluminum, copper, indium or silicon, the inorganic thin film layer has a thickness of not less than 5 to not larger than 100 nm.  
Sasaki discloses in the abstract, Fig. 1 and ¶s 0011, 0017, 0021, 0024, 0027, 0030 and 0040-0042, a deposition film high gas-barrier properties and external stress resistance {reading on barrier film} by laminating an inorganic oxide deposition thin film layer of specified thickness and a primer layer {reading on primer layer} on one side of a transparent plastic base material.  The deposition film transparent laminate is formed by laminating an inorganic oxide deposition thin film layer 2 of 5-300 nm thickness and a transparent primer layer 3 in turn on a transparent plastic base material.  This thickness of 5-300 nm overlaps that of pending Claim 26 of 5 to 100 nm for the inorganic thin film layer and in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of 
    PNG
    media_image4.png
    193
    319
    media_image4.png
    Greyscale
substrate 1, has on it the inorganic oxide thin film layer 2, which has on it the primer layer 3 disposed on the one outermost surface of the gas barrier 2 comprised of the substrate and transparent SiO inorganic thin film.  The substrate is a polymeric film such as polyethylene terephthalate (PET), polyester films {like Fujiki} such as polyethylene naphthalate, polyolefin films such as polyethylene and polypropylene, polystyrene films, polyamide films, {like the nylon film of Fujiki} polyvinyl chloride films, polycarbonate films, polyacrylonitrile films, polyimide films.  The vapor-deposited thin film layer 2 made of an inorganic oxide is made of a vapor-deposited film of an inorganic oxide such as aluminum oxide, silicon oxide {reading on pending Claim 49}, tin oxide, magnesium oxide, or a mixture thereof and is transparent and has a gas barrier against oxygen, water vapor and the like {reading on transparent inorganic thin film layer comprising oxide of silicon for pending Claim 26}.  Among them, aluminum oxide, silicon oxide, and magnesium oxide are particularly preferable {reading on gas barrier film}.  The primer layer 3 is formed with a metal alkoxide expressed by the formula M (OR)m (wherein M is a metal element; R is an alkyl group of Cn H2n+1; m is the oxidation number of a metal element; n is an integer of 1 or greater) or its hydrolyzate, or at least one of an organosilane having three functional groups expressed by the formula R'Si(OR)3 Claims 29, 32, and 35}, R: Cn H2n+1 Alkyl group, n: an integer of 1 or more) and at least one of a trifunctional organosilane or a hydrolyzate of the organosilane.  Specific examples of the silane coupling agent can include ethyltrimethoxysilane, vinyltrimethoxysilane, and glycidoxypropyltrimethoxysilane.  Kojima evidences at ¶ 0112 that vinyltrimethoxysilane and 3-glycidoxypropyltrimethoxysilane are coupling silane agents.  From ¶ 0017 the transparent primer layer has a thickness of 0.2 μm or more {i.e. 200 nm or more}.  The primer layer 3 can be formed, for example, by a known printing method such as an offset printing method, by a gravure printing method, by a silk screen printing method, or by a known coating method such as a roll coating, a knife edge coating, or by a gravure coating.  The drying conditions may be those generally used {reading on curried product}.  From ¶ 0027 the transparent primer layer 3 is laminated on the vapor-deposited thin film layer 2 and provided for the purpose of absorbing and relaxing external stress by the transparent primer layer.  It is indispensable especially when the thickness of the vapor-deposited thin film layer 2 {inorganic tin film layer} is relatively thin, 100 nm or less.  Further, another layer can be laminated on the transparent primer layer 3.  Such laminate of Sasaki provides a highly practical packaging material 
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  Also in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex 
Here Fujiki has a primer layer consisting of silane coupling agent through alkoxy groups and ester or acryl groups with a vinyl double bond with a metal chelate and solvent and optionally a metal oxide like titanium oxide on resin substrate for the purpose of adhering a silicon compound like hydrolyzed silanes to such polymer or organic resin substrates for improving weatherability {reading on barrier}.  Sasaki has at least one of an organosilane having three functional groups expressed by the formula R'Si(OR)3 like glycidoxypropyltrimethoxysilane with a transparent inorganic oxide deposition thin film layer 2 of 5-300 nm thickness on a transparent polymer substrate for the purpose of a primer layer along with the transparent inorganic oxide deposition thin film layer 2 also for a gas barrier layer.  Given this similar purpose the organosilane of primer of Sasaki can be substituted for the organic silicon compound of the formula in the primer layer of Fujiki and the transparent inorganic oxide deposition thin film layer 2 of 5-300 nm thickness of Sasaki can be combined with the primer layer of Fujiki as a silicon compound i.e. silicon oxide for a barrier coating or film with a transparent gas barrier film and the transparent polymer substrate can be substituted for or combined with the resin substrate of Fujiki.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Fujiki a weatherability barrier coating with a resin substrate having a primer coat layer of   
Claims 28, 31, 33-34, 36-37 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiki in view of Sasaki further in view of Kojima evidenced by CAS Registry Number: 17501-79-0 (hereinafter RN 17501-79-0). 
Regarding Claims 28, 31, 33-34, 36-37 and 46-47, Fujiki in view of Sasaki is applied as to Claims 26-27, however Fujiki modified by Sasaki does not expressly disclose a (meth)acrylic-based silane agent or zirconium dibutoxy bis(ethylacetonacetate).  
Kojima discloses at ¶s 0012-0031, 0040-0043, 0078, and 0110-0128 0155 a reflective layer that is suitable for use in LED devices, less degradable over a long period of time, and capable of efficiently reflecting light, and to provide a Claims 32, and 35 and for Claim 46} , p-styryltrimethoxysilane, 3-methacryloxypropylmethyldimethoxysilane, 3-methacryloxypropyltrimethoxysilane, 3-methacryloxypropyltriethoxysilane {reading on Claims 33 and 36 and for Claim 46}, 3-acryloxypropyltrimethoxysilane, N-2-(aminoethyl)-3-aminopropylmethyldimethoxysilane, N-2-(aminoethyl)-3-aminopropyltrimethoxysilane, N-2-(aminoethyl)-3-aminopropyltriethoxysilane, 3-aminopropyltrimethoxysilane {reading on Claims 31, 34, and 37 and for Claim 46}, 3-triethoxysilyl-N-(1,3-dimethyl-butylidene)propylamine, N-phenyl-3-aminopropyltriethoxysilane, N-(vinylbenzyl)-2-aminoethyl-3-aminopropyltrimethoxysilane hydrochloride, 3-ureidopropyltrimethoxysilane, 3-chloropropyltrimethoxysilane, 3-mercaptopropylmethyldimethoxysilane, 3-mercaptopropyltrimethoxysilane, bis(triethoxysilylpropyl)tetrasulfide, 3-isocyanatopropyltriethoxysilane, and the like.  The coating liquid may also contain a metal alkoxide or chelate containing a metal element other than Si.  The metal alkoxide or the metal chelate can form metalloxane bonding with the silane compound or hydroxyl groups on the surface of the substrate in the process of forming the reflective layer.  The metalloxane bonding is very strong, therefore, when the coating liquid contains the metal alkoxide or the metal chelate, the resulting reflective layer can have improved adhesion {as in reading on primer}.  The metal element in the metal alkoxide or chelate is preferably a group 4 or 13 metal element other than Si, and the metal alkoxide or chelate is preferably represented by formula (V):  Mm+XnYm-n (V).  In formula (V), M is a Claim 28 and Claims46}.  Examples of titanium metal alkoxide or chelate represented by formula (V) include titanium tetraisopropoxide, titanium tetra-n-butoxide, titanium tetra-i-butoxide, titanium methacrylate triisopropoxide, titanium tetramethoxypropoxide, titanium tetra-n-propoxide, titanium tetraethoxide, titanium lactate, titanium bis(ethylhexoxy)bis(2-ethyl-3-hydroxyhexoxide), titanium acetylacetonate, {the latter reading on Claim 28 on pending Claim 47.  
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  Here Kojima teaches that both the metal alkoxide and metal chelate have the purpose of improving adhesion, i.e. as a primer layer, in their use with organosilane agents for a coating having barrier properties.  Fujiki modified by Sasaki teach the metal chelate for use with organosilane agents for the purpose of primer layer 3 for various excellent properties including physical properties of the primer.  Given that Kojima teaches 
Applicants are reminded for the wording of Claim 26 “a primer layer disposed on one outermost surface of the gas barrier film and made of a cured product of a primer composition consisting of” that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Fujiki as modified a weatherability barrier coating with a resin substrate having a primer coat layer of organic silicon compound of the silane formula having three functional groups expressed by the formula R'Si(OR)3 such as glycidoxypropyltrimethoxysilane with a gas barrier film of transparent inorganic oxide deposited thin film layer of 5-300 nm thickness and metal chelate and solvent for adhesion with silicon compounds along with a transparent polymer substrate as a barrier film, as afore-described for Claims 26-27, where from Kojima a metal chelate such as zirconium dibutoxy bis(ethylacetoacetate) is equivalent to titanium chelate as in Fujiki as modified for the same purpose of a primer with a silane coupling agent, as an equivalent of glycidoxypropyltrimethoxysilane as in Fujiki is methacryloxypropyltrimethoxysilane and/or aminopropyltrimethoxysilane substituted therefor so that the primer of Fujiki modified by Sasaki has the zirconium chelate with glycidoxypropyltrimethoxysilane or methacryloxypropyltrimethoxysilane or aminopropyltrimethoxysilane with a primer thickness of 200 nm. motivated to have improved adhesion and be less degradable over a long period of time as for the barrier layer of Claims 28, 31, .    
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiki in view of Sasaki and further in view of WO 2014/192500, Kawaguchi et al.
For 2014/192500 the English language U.S. National Phase Patent Application is U.S. 2016/0075910, Omori et al, will be referenced for disclosures throughout this Office Action and hereinafter is referred to as “Omori”.    
Regarding Claim 40 Fujiki in view of Sasaki is applied as to Claims 26-27, however Fujiki as modified does not expressly disclose an adhesion, primer-like, layer with a thickness from 5 to 80nm.  
Omori discloses in the abstract and ¶s 0017, 0031-0043 a gas-barrier packaging material including: a support, such as plastics like polymers, for example, polyester based polymers, such as polyethylene terephthalate, or polyethylene naphtahalate (See ¶s 0028-0029); an adhesive layer laminated on the support; a first barrier layer, such as an inorganic oxide thin film layer formed of inorganic oxide like aluminum oxide, silicon oxide or mixtures thereof (See ¶ 0044) laminated on the adhesive layer; a second barrier layer such as a polymer layer (See ¶ 0047) laminated on the first barrier layer; and a protective layer formed of a coating liquid that contains a polyvalent metal compound, a polyester 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Fujiki as modified a weatherability barrier coating with a resin substrate having a primer coat layer of organic silicon compound of the silane formula having three functional groups expressed by the formula R'Si(OR)3 such as glycidoxypropyltrimethoxysilane with a gas barrier film of transparent inorganic oxide deposited thin film layer of 5-300 nm thickness and metal chelate and solvent for adhesion with silicon compounds along with a transparent polymer substrate as a barrier film, as afore-described for Claims 26-27, where from Omori both barrier film inorganic thin film layers 10 have an adhesive layer for . 
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiki in view of Sasaki further in view of Kojima evidenced by RN 17501-79-0 and further in view of U.S. 5,482,547, Bugnon et al (hereafter “Bugnon”).  
Regarding Claims 48, Fujiki in view of Sasaki further in view of Kojima is applied as to Claims 26, 46 and 47, however Fujiki as modified does not expressly disclose the zirconium chelate is zirconium tetraacetylacetonate with the silane coupling agent.  
Bugnon discloses in the abstract and claims 1-2 and examples 1-10 an organic composition of a pigment with a tenacious coating of alkyl silicate said coating being fixed by adsorption of an alkyl silicate on a layer that coats the surface of the pigment particles and consists essentially of partially hydrolyzed organic compounds of elements of group 4A or 4B of the Periodic System selected from the group consisting of chelates like zirconium(IV) acetylacetonate (See example 1) in a coating with triamino-modified propyltrimethoxysilane {amino-based silane agent} or from Table 1 γ-aminopropyltriethoxysilane, γ-aminoethyl aminopropyltrimethoxysilane or γ-methacryloxypropyltrimethoxysilane.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Fujiki as modified a weatherability barrier coating with a resin substrate having a primer coat layer of organic silicon compound of the silane formula having three functional groups expressed by the formula R'Si(OR)3 such as glycidoxypropyltrimethoxysilane with a gas barrier film of transparent inorganic oxide deposited thin film layer of 5-300 nm thickness and metal chelate and solvent, where the metal chelate such as zirconium dibutoxy bis(ethylacetoacetate) as equivalent to titanium chelate as in Fujiki as modified with a silane coupling agent of glycidoxypropyltrimethoxysilane methacryloxypropyltrimethoxysilane and/or aminopropyltrimethoxysilane, as afore-described for Claims 26 and 46-47, where from Bugnon the chelate zirconium(IV) acetylacetonate useful in a coating with amino-based or methacryloxy based silane agent is substituted for the zirconium dibutoxy bis(ethylacetoacetate) given the similar purpose of usefulness with such silanes in a coating motivated to have a tenacious coating with organic containing materials as for Claim 48.  Furthermore the combination of Bugnon and Fujiki as modified has a reasonable expectation of success for one of skill in the art because both Bugnon and Fujiki as modified disclose coatings of zirconium chelates with amino based or methacryloxy based silane agents.  
Claims 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiki in view of Sasaki further in view of U.S. 2004/0115445, Sasaki et al. (hereinafter “Sasaki 445”).  
Regarding Claims 51-52, Fujiki in view of Sasaki is applied as to Claim 26, however Fujiki as modified does not expressly disclose a gas barrier coating film with a thickness from 100 to 1,000 nm and a silane compound or a primer layer in direct physical contact with the gas barrier coating layer.    
Sasaki 445 discloses in the abstract and ¶s 0008-0009, 0024, 0028, 0036, 0048, 0056 and 0065-0082 and Fig.1 a laminated material having, on a substrate, a structure in which a gas-barrier intermediate layer formed by coating with a coating agent containing a water-soluble polymer is interposed between two thin deposition layers.  A highly practical laminated material having high-level gas barrier properties equivalent to those of metal foils, without using any metal foils is characterized by comprising a substrate made of a plastic material, a first thin deposition layer formed on the substrate, a gas-barrier intermediate layer formed on the first thin deposition layer by coating with a coating agent containing at least a water-soluble polymer and having a silane like tetraethoxysilane, and a second thin deposition layer formed on the intermediate layer.  The first and second thin deposition layers can be silicon oxide, and if the film thickness of the thin deposition layers is less than 5 nm, no uniform films can be obtained, resulting in unsatisfactory gas barrier properties.  If the film thickness exceeds 300 nm, no satisfactory flexibility can be held, so cracks are often formed by external factors such as bending and pulling {reading on gas of pending Claim 51}.  From ¶s 0056-0065 the gas barrier coating layer has a thickness preferably of 200 to 600 nm.  Such a range is within that of the pending Claim 51 of 100 to 1,000nm.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  From ¶ 0024 the gas-barrier intermediate layer 3 contributes to significantly lowering the oxygen permeability and the water vapor permeability. Consequently, a conventionally unobtainable, highly practical laminated material having gas barrier properties equivalent to those of metal foils is obtained.  Given that the arrangement of Fig. 1 of Sasaki is substrate, gas barrier and primer layer the combination of the gas barrier intermediate layer as in direct physical contact with the first thin deposition layer gas barrier 2 of Sasaki 445 would be to have the gas barrier intermediate layer in direct physical contact with the first thin deposition layer so that the gas barrier intermediate layer is between the gas barrier layer of the first thin deposition layer and the primer layer of Sasaki.  With this arrangement the primer layer would be in direct physical contact with the gas barrier deposition layer {i.e. reading on pending Claim 52.}    
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example .  
Response to Arguments
Applicant’s arguments with amendments filed 12/1502021 have been considered but are moot in view of the new grounds of rejection set forth above as used to reject the newly submitted claims.  
CONCLUSION
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787